Citation Nr: 0902172	
Decision Date: 01/21/09    Archive Date: 01/29/09

DOCKET NO.  04-18 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.	Entitlement to service connection for bilateral knee 
disorders.  

2.	Entitlement to an increased rating for the postoperative 
residuals of a rectal prolapse, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty for training from May to 
September 1979, and on active duty from September 1979 to 
August 1981.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Jackson, Mississippi, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a hearing at the Board in Washington 
DC before a Member of the Board in December 2005 and before 
the undersigned in December 2008.  

The case was remanded by the Board in February 2006.  At that 
time, one of the issues included entitlement to service 
connection for a psychiatric disorder.  Service connection 
was granted by rating decision in August 2008 and is no 
longer on appeal.  

A motion to advance the case on the Board's docket has been 
granted.  

The issue of service connection for bilateral knee disorders 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The postoperative residuals of a rectal prolapse are 
currently asymptomatic.  




CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
postoperative residuals of a rectal prolapse have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7334 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The law addresses the notification and 
assistance requirements of VA in the context of claims for 
benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Id.

In VCAA letters dated in October 2002, December 2002, April 
2006, and June 2008, the RO notified the appellant of the 
information and evidence necessary to substantiate the claim, 
the information and evidence that VA would seek to provide, 
and the information and evidence the appellant was expected 
to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  The April 2006 VCAA letter included all necessary 
notifications.  

In addition, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate an increased rating claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Id. at 43-44.  The June 2008 VCAA letter 
included all necessary notifications.  

The present appeal involves the veteran's claim that the 
severity of the postoperative residuals of his service-
connected rectal prolapse warrant a higher disability 
rating.  Disability evaluations are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2008).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

The veteran submitted his claim for an increased evaluation 
for the postoperative residuals of a rectal prolapse in 
October 2002.  Service connection was granted in 1983, with 
the current 10 percent evaluation being in effect since 1984.  
This rating is now protected.  38 C.F.R. § 3.951.  The Board 
has reviewed the evidence of record, which includes the 
reports of surgical procedures conducted in 1983 and 1984, 
reports of VA compensation examinations dated in January 2003 
and April 2008, private and VA outpatient treatment records, 
as well as the veteran's testimony at hearings on appeal in 
December 2005 and December 2008.  After review of the 
evidence of record, the Board can find no basis for a rating 
in excess of his current 10 percent evaluation.  

For a mild prolapse of the rectum, with constant slight or 
occasional moderate leakage, a 10 percent rating is 
warranted; moderate disability, that is persistent or that is 
frequently recurring, a 30 percent rating is warranted.  
38 C.F.R. § 4.114, Diagnostic Code 7334.  

On examination by VA in January 2003 the veteran's perineal 
area did not reveal any presence of significant abnormalities 
such as rectal prolapse or prolapsed hemorrhoids.  There was 
no evidence of active fecal leakage.  The size of the rectum 
and anus appeared to be normal and there were no signs of 
fissures or of anemia.  Digital examination revealed mild 
external hemorrhoids at 7 and 3 o'clock positions.  There was 
no evidence of bleeding and no rectal prolapse was seen or 
felt.  The diagnosis was history of anorectal prolapse, 
status post constructive surgery times two in the past.  
There was no active anorectal prolapse or other pathology 
noted in the perineal area, except for mild external 
hemorrhoids.  The veteran did, however, have some difficulty 
with his bowel movements.  

A second VA compensation examination was conducted in April 
2008.  At that time, rectal examination revealed a normal 
looking anal area.  The sphincter tone was well preserved and 
there was no evidence of prolapse.  On visual and digital 
inspections, no abnormalities were noted.  The diagnosis was 
status post repair of rectal prolapse.  

The veteran currently does not have symptomatic residuals of 
the rectal prolapse surgeries that he has undergone.  As 
moderate disability has not been demonstrated, a rating in 
excess of the currently assigned and protected 10 percent 
evaluation is not warranted.  The preponderance of the 
evidence is against the claim, and therefore the benefit of 
the doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An increased rating for the postoperative residuals of a 
rectal prolapse is denied.  


REMAND

The veteran has also been seeking service connection for 
bilateral knee disorders.  It is noted that while on active 
duty he was treated for bilateral chondromalacia patella and 
that this disorder was also diagnosed on VA examination dated 
in December 2004.  In the February 2006 remand, the Board 
ordered an examination that was primarily to ascertain 
whether a medical nexus existed between the disabilities 
diagnosed in service and those demonstrated in 2004.  The 
examiner was to render an opinion whether it was at least as 
likely as not (at least a 50 percent probability) that any 
current knee disorder began during the veteran's military 
service or is related to any incident in such service.  In 
April 2008, the veteran was afforded a compensation 
examination.  The examiner did not comment on the presence of 
absence of chondromalacia patellae, but rendered an 
impression of patellofemoral syndrome that he stated was 
congenital in origin.  Where there is a wide diversity of 
medical opinion, an additional examination should be 
performed.  Cousino v. Derwinski, 1 Vet. App. 536 (1991).  
The examiner went on to state that the physical training in 
service could have aggravated the patellofemoral syndrome but 
"would not change the overall course of these problems."  
Thus, the opinion was not expressed in the terms requested by 
the Board.  In view of this, the matter must be remanded for 
additional development.  See Stegall v. West, 11 Vet. App. 
268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the veteran 
to undergo a medical examination to ascertain 
the current nature and extent of his 
bilateral knee disorder.  The examiner is 
requested to state whether or not the veteran 
currently has chondromalacia patellae.  The 
examiner should be requested to render an 
opinion regarding whether it is at least as 
likely as not (probability 50 percent of 
more) that any disorder that is diagnosed is 
related to symptoms noted while the veteran 
was on active duty.  The claims folder should 
be made available for review in connection 
with this examination.  The examiner should 
provide complete rationale for all 
conclusions reached.  

2.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal.  If the 
determination remains unfavorable to the 
veteran, he and his representative should be 
provided with a supplemental statement of the 
case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Robert E. P. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


